Citation Nr: 1413321	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  98-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (herein referred to as PTSD).

2.  Entitlement to an effective date earlier than March 31, 1997, for the grant of service connection for chronic congestive heart failure with coronary artery disease, status post myocardial infarctions, status post coronary artery bypass surgery, with residual scar (herein referred to as CAD).

3.  Entitlement to a disability rating in excess of 30 percent prior to February 22, 2006; 60 percent from February 22, 2006 to July 9, 2009; and 60 percent from November 1, 2009 to August 6, 2010; for CAD.

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to a compensable disability rating for erectile dysfunction, associated with diabetes.

6.  Entitlement to a disability rating in excess of 20 percent for peripheral vascular disease (herein referred to as PVD), right lower extremity, associated with diabetes.

7.  Entitlement to a disability rating in excess of 20 percent for PVD, left lower extremity, associated with diabetes.

8.  Entitlement to a compensable disability rating for peripheral neuropathy, right upper extremity, associated with diabetes, prior to March 24, 2009, and in excess of 10 percent thereafter.

9.  Entitlement to an effective date earlier than March 24, 2009, for a 10 percent disability rating for peripheral neuropathy, right upper extremity, associated with diabetes.

10.  Entitlement to a compensable disability rating for peripheral neuropathy, left upper extremity, associated with diabetes, prior to March 24, 2009, and in excess of 10 percent thereafter.

11.  Entitlement to an effective date earlier than March 24, 2009, for a 10 percent disability rating for peripheral neuropathy, left upper extremity, associated with diabetes.

12.  Entitlement to a compensable disability rating for peripheral neuropathy, right lower extremity, associated with diabetes, prior to March 24, 2009, and in excess of 40 percent thereafter.

13.  Entitlement to an effective date earlier than March 24, 2009, for a 40 percent disability rating for peripheral neuropathy, right lower extremity, associated with diabetes.

14.  Entitlement to a compensable disability rating for peripheral neuropathy, left lower extremity, associated with diabetes, prior to March 24, 2009, and in excess of 40 percent thereafter.

15.  Entitlement to an effective date earlier than March 24, 2009, for a 40 percent disability rating for peripheral neuropathy, left lower extremity, associated with diabetes.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970 and from July 1974 to September 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  An August 2013 letter informed the Veteran that his hearing was scheduled in October 2013.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

During the course of the appeal, the RO granted increased ratings for peripheral neuropathy of all four extremities and for CAD.  However, inasmuch as higher ratings are available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that previously, the Veteran has been represented both by a Veterans Service Organization and by private counsel.  In December 2013, the Board sent the Veteran a letter asking him to clarify the discrepancy regarding who actually represented him.  This letter informed the Veteran that if no response was received from him or his new representative within 30 days of the letter, VA would assume that the Veteran wished to represent himself.  As the Veteran has not responded to the December 2013 letter, the Board now recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of all four extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's PTSD is manifest by ongoing sleep disturbances marked by recurring nightmares and recurrent intrusive thoughts.  The Veteran's PTSD has not been manifested by circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory characterized by retention of only highly learned material or forgetting to complete tasks; difficulty in adapting to stressful circumstances including work or a worklike setting; suicidal or homicidal ideation; spatial disorientation; or neglect of personal appearance and hygiene.

2.  The record contains no statement or communication from the Veteran received by VA prior to March 31, 1997, that constitutes an earlier, pending claim for service connection for CAD.

3.  From the March 31, 1997 effective date of service connection to January 12, 1998, CAD was manifest by no more than chest pains; occlusion or thrombosis, or a history of substantiated repeated angina attacks was not shown.

4.  From January 12, 1998 to February 22, 2006, CAD was manifest by no more than chest pains, shortness of breath, nausea, and a single cardiac catheterization; a workload of less than 5 METs or left ventricular dysfunction with an ejection fraction of less than 50 percent was not shown.

5.  From February 22, 2006 to July 9, 2009; and from November 1, 2009 to August 6, 2010, CAD was manifest by no more than a left ventricular ejection fraction of 35 to 40; a workload of less than 3 METs, left ventricular dysfunction with an ejection fraction of less than 30 percent, or chronic congestive heart failure was not shown.

6.  Throughout the period of appeal, diabetes has been manifest by no more than a requirement for insulin and a restricted diet; regulation of activities due to the disease of diabetes has not been shown.

7.  Throughout the period of appeal, the Veteran's service connected erectile dysfunction is manifest by a loss of erectile power but no penile deformity.

8.  Throughout the period of appeal, the Veteran's PVD of the right lower extremity was not manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes or an ankle-brachial index (ABI) of 0.7 or less.

9.  Throughout the period of appeal, the Veteran's PVD of the left lower extremity was not manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes or an ankle-brachial index (ABI) of 0.7 or less.

10.  Throughout the period of appeal, peripheral neuropathy of the right and left upper extremities has been marked by no greater than mild neurological impairment, manifested by intermittent complaints of pain, tingling, numbness, and sensory deficits.

11.  The Veteran's claim for an increased rating for peripheral neuropathy of the right and left upper extremities arose from the initial grant of service connection, and entitlement to a 10 percent disability rating for peripheral neuropathy of the right and left upper extremities is warranted from the date of service connection.

12.  Prior to March 24, 2009, peripheral neuropathy of the right and left lower extremities has been marked by no greater than mild neurological impairment, manifested by intermittent complaints of pain, tingling, numbness, and sensory deficits; from March 24, 2009, peripheral neuropathy of the right and left extremities was manifest by severe symptoms.

13.  The Veteran's claim for an increased rating for peripheral neuropathy of the right and left lower extremities arose from the initial grant of service connection, and entitlement to a 40 percent disability rating did not arise before March 24, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The claim for an effective date earlier than March 31, 1997, for the award of service connection for CAD, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2013).

3.  The criteria for a rating in excess of 30 percent prior to February 22, 2006; 60 percent from February 22, 2006 to July 9, 2009; and 60 percent from November 1, 2009 to August 6, 2010; for CAD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (1997 and 2013).

4.  The criteria for a disability rating in excess of 20 percent for diabetes have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

5.  The criteria for a compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2013).

6.  The criteria for a rating in excess of 20 percent for PVD of the right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2013).

7.  The criteria for a rating in excess of 20 percent for PVD of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7114 (2013).

8.  The criteria for an evaluation of 10 percent, but no greater, for right upper extremity peripheral neuropathy throughout the period of appeal are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8715 (2013).

9.  The criteria for an effective date of March 31, 1997, for the grant of a 10 percent disability rating for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400 (2013).

10.  The criteria for an evaluation of 10 percent, but no greater, for left upper extremity peripheral neuropathy throughout the period of appeal are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8715 (2013).

11.  The criteria for an effective date of March 31, 1997, for the grant of a 10 percent disability rating for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400 (2013).

12.  The criteria for an evaluation of 10 percent, but no greater, for right lower extremity peripheral neuropathy prior to March 24, 2009, and of 40 percent thereafter, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8721 (2013).

13.  The criteria for an effective date earlier than March 24, 2009, for the grant of a 40 percent disability rating for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400 (2013).

14.  The criteria for an evaluation of 10 percent, but no greater, for left lower extremity peripheral neuropathy prior to March 24, 2009, and of 40 percent thereafter, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8721 (2013).

15.  The criteria for an effective date earlier than March 24, 2009, for the grant of a 40 percent disability rating for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Concerning the claims for increased ratings for CAD, diabetes, PVD of both legs, erectile dysfunction, and peripheral neuropathy of all extremities; and the earlier effective date claims; for initial rating claims, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the claim for an increased disability rating for PTSD, a June 2009 letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the June 2009 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  Treatment records from the VCU Health System, Nottoway Correctional Center, and Coffeewood Correctional Center have all been associated with the claims file.  In consideration of the aforementioned actions, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Concerning the claim for increased ratings for PTSD and diabetes, the Veteran was most recently provided a VA examination in September 2009.  He was most recently provided VA examinations for erectile dysfunction, PVD of both legs, peripheral neuropathy of all extremities, and CAD in September 2010.  The examiners considered the service treatment records, post-service treatment records, and results of current examination of the Veteran.  

The Board notes that the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Significantly, the Veteran has not asserted that his PTSD, diabetes, erectile dysfunction, PVD of both legs, peripheral neuropathy of all extremities, and CAD symptoms have increased in symptomatology since his last VA examinations.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  General Law and Regulations

	A.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

"Staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

III.  Analysis

	A.  Increased Rating for PTSD

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2013).

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

Previously, in a May 2005 decision, the Board granted an increased 30 percent disability rating for PTSD.  The Veteran appealed the May 2005 Board decision to the Court of Appeals for Veterans Claims (Court).  In a May 2006 Order, the Court dismissed the portion of the Veteran's appeal which concerned PTSD.  The Veteran did not appeal the dismissal.

The Veteran filed the present claim for a disability rating in excess of 30 percent for PTSD in March 2009.

In September 2009, the Veteran was afforded a VA psychiatric examination for compensation and pension purposes.  The examiner noted that the Veteran received no current treatment for his psychiatric disability.  The report reflects that the Veteran had been incarcerated since 1993 and did not engage in many activities with other inmates.  There was no history of suicide attempts, although there was a history of assaultiveness.  The Veteran reported that he had been "on good behavior" for the prior nine years.  The examiner wrote that the Veteran's speech was clear and coherent, and his psychomotor activity was unremarkable.  His affect was deemed normal, and he was cooperative toward the examiner.  On testing, he was able to perform serial sevens, and he was able to spell a word forward and backwards.  He appeared orientated to person, time, and place.  His thought process and content was unremarkable.  No delusions were present.  The examiner felt that the Veteran understood the outcome of his behavior.

The Veteran reported that he frequently awoke in the middle of the night, experienced nightmares, and was unable to sleep more than two to three hours at a time.  No hallucinations, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts were present.  Remote, recent, and immediate memory were deemed normal.  The Veteran said he experienced chronic and persistent intrusive thoughts, occasional flashbacks with auditory and visual hallucinations, depressed mood, and anger outbursts.  The examination report indicates that the Veteran did not contend to be unemployed due to his PTSD.  The examiner assigned a GAF score of 55.

After carefully reviewing the evidence of record, the Board concludes that for the entire period of appeal, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment required for a 30 percent rating than that required for a 50 percent rating.  

The evidence of record shows that throughout the period of appeal, the Veteran's PTSD caused moderate impairment of occupational and social functioning with generally satisfactory functioning, with routine behavior, self-care, and conversation normal, which is squarely within the criteria for the 30 percent rating.  A scheduler rating of 50 percent rating is awarded for occupational and social impairment with reduced reliability and productivity, but throughout the period of appeal, the evidence did not show the Veteran's PTSD impairment more nearly approximates such impairment. 

The Board notes that the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

To this point, specific symptoms associated with the 50 percent rating include flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Review of the evidence of record, shows that throughout the period of appeal, the Veteran's PTSD caused disturbances of motivation and mood, but the other symptoms were absent.  The record for this period showed speech of a normal rate and speed; no difficulty in understanding complex commands; no impairment of memory; and no impaired abstract thinking.  Although the Veteran said at one point during his VA examination that he experienced occasional flashbacks with auditory and visual hallucinations, these hallucinations have not been shown by the other evidence of record to be persistent.  As such, the evidence of record suggests that the  Veteran's symptomatology attributable to his PTSD is moderate.  That description aligns most closely with the criteria for a 30 percent disability rating under Diagnostic Code 9411.

The Board additionally notes that the September 2009 VA examiner assigned the Veteran a GAF score of 55, representative of moderate symptoms, which the Board finds is contemplated by the 30 percent evaluation for this period.

For these reasons, the Board finds that a disability rating in excess of 30 percent is not warranted for PTSD.

	B.  Earlier Effective Date for Service Connection for CAD

The Veteran originally claimed entitlement to service connection for CAD in a March 1997 claim, specifically claiming a heart condition caused or aggravated by his service-connected PTSD. The claim was denied in a September 1998 RO decision finding that the Veteran had no current residuals from a heart attack, and no CAD in service.

In August 2003, the RO granted service connection for diabetes mellitus, type II, effective July 28, 2000.  Later in August 2003, the Veteran filed another claim for entitlement to a heart condition caused of aggravated by his service-connected PTSD.  This claim was denied in a March 2004 RO decision finding that while the Veteran had an established diagnosis of a heart disability, there was no link established by medical evidence between that disability and either the Veteran's PTSD or his service.  Later in March 2004, the Veteran filed a notice of disagreement.  A statement of the case was issued in July 2004, and in November 2004, the Veteran perfected an appeal of the claim.  In a May 2005 decision, the Board denied entitlement to service connection for a heart condition, claimed as secondary to PTSD or, alternatively, to service-connected diabetes mellitus.

The Veteran appealed the May 2005 Board decision to the Court of Appeals for Veterans Claims.  In a May 2006 order, the Court granted a joint motion for partial remand, and remanded the issue of entitlement to service connection for a heart condition to the Board for further consideration.  In August 2006, the Board remanded the claim to the RO for the performance of a VA examination.  The claim for service connection returned to the Board, and in an April 2010 decision, the Board granted service connection for a cardiac condition, to include CAD, as secondary to service-connected diabetes mellitus.  The case was then returned to the RO.

After the case was returned to the RO, but before the RO effectuated the Board's grant of service connection, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  The intended effect of that amendment was to establish presumptive service connection for the disease based on herbicide exposure.  In light of the amended regulation, the Veteran's old March 1997 claim for service connection for CAD was then reviewed by the RO pursuant to a court order of the United States district court in the class-action case of Nehmer.  See Nehmer, No. CV-86-6160.

As a consequence of the Nehmer review, in a September 2011 RO decision, the Veteran was ultimately awarded service connection for CAD on a presumptive basis due to exposure to herbicides during service in the Republic of Vietnam, and assigned an effective date of March 31, 1997, the date that the Veteran submitted his original claim for service connection for a heart disability.  (Parenthetically, in the September 2011 RO Nehmer review decision, an earlier effective date of March 31, 1997, was granted for service connection for diabetes mellitus, type II, with diabetic neuropathy).

Generally under the applicable criteria, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 ; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id. 

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  As to 38 C.F.R. § 3.816(c)(2), if the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2) (emphasis added).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  As the Veteran separated from service in 1977 and did not suffer a heart attack until 1995 or filed his CAD claim until 1997, paragraph (c)(3) is not applicable to this discussion. 

However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2)  are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was granted presumptive service connection for coronary artery disease based on presumed exposure to herbicides during such service. The Veteran filed an initial claim for service connection for a heart condition on March 31, 1997, which was denied by an September 1998 decision. As such, the provisions of 38 C.F.R. § 3.816  apply.

Pertinent to the instant claim, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  In this case, private treatment records reflect that the Veteran first suffered a heart attack on July 12, 1995 and was thereafter diagnosed with coronary artery disease.  As noted above, the Veteran's initial claim for entitlement to service connection for a heart condition was received on March 31, 1997, and denied in September 1998.

Again, the proper effective date in the instant case is either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2) (emphasis added).  In this case, the effective date already assigned is the later of the date of original claim or the date the disability arose, that is when VA received the Veteran's original claim for service connection for a heart condition on March 31, 1997.

There is no other evidence of record that could be construed as a claim for entitlement to service connection for a heart condition prior to that date.  Significantly, the Veteran himself has not asserted that he submitted a claim for service connection for a heart condition prior to March 31, 1997.  Rather, his assertion appears to be that as he suffered his first heart attack in July 1995, service connection for a heart condition should be effective in July 1995.  However, as discussed above, while the evidence of record verifies that the Veteran suffered a heart attack in July 1995 and subsequently received a diagnosis of CAD by a private treatment provider, there is no indication that the Veteran filed either an informal or formal claim for service connection for a heart condition prior to March 31, 1997.  

In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection, including the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for an earlier effective date for the grant of service connection for CAD must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	C.  Increased Rating for CAD

As was just discussed, in a September 2011 RO decision, service connection for CAD was granted with a 30 percent disability rating effective March 31, 1997; a 60 percent disability rating effective from February 22, 2006; a 100 percent disability rating effective from July 9, 2009, a disability rating of 60 percent from November 1, 2009, and a 100 percent disability rating from August 6, 2010.  The Veteran appealed the disability ratings assigned. 

Effective January 12, 1998 (during the time period applicable to this appeal), VA revised the criteria for rating arteriosclerotic heart disease (coronary artery disease).  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

Former Diagnostic Code 7005 (for arteriosclerotic heart disease) provided a 100 percent disability rating during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  A 100 percent disability rating was also warranted after 6 months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  A 60 percent disability rating was warranted following typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated angina attacks, more than light manual labor not feasible.  A 30 percent disability rating was warranted following typical coronary occlusion or thrombosis, or with history of substantiated angina attack, ordinary manual labor feasible.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

A prison treatment record from October 1997 contains the Veteran's complaints of chest pains.  No diarrhea or vomiting was reported; the Veteran complained of pain in the center of the chest and numb hands.  An EKG was performed.  The note reflects that the Veteran's pain dissipated after taking a gastro-intestinal cocktail.  The Veteran again complained of chest pain to a prison examiner in November 1997.  The note indicates that the Veteran refused to go to the hospital as the pain went away.

The Board finds that the initial 30 percent disability evaluation was proper under the old Diagnostic Code 7005.  As reviewed above, the evidence shows that from the March 31, 1997 effective date of service connection to January 12, 1998 (the effective date of the regulation change), the Veteran did not experience coronary occlusion or thrombosis, or a history of substantiated repeated angina attacks.  Further, the record for this period does not suggest that more than light manual labor was not feasible for the Veteran due to his CAD.  Thus, the next higher, 60 percent evaluation was not warranted.  Further, the examination reports were negative for evidence of chronic residual findings of congestive heart failure or angina on moderate exertion necessary to warrant a 100 percent evaluation.  Therefore the Board finds that the Veteran's disability picture does not approximate the criteria necessary for a higher disability evaluation for his CAD prior to January 12, 1998.  38 C.F.R. § 4.7.

Effective January 12, 1998, the criteria for rating arteriosclerotic heart disease were amended.  Under the current provisions of 38 C.F.R. § 4.104, DC 7005, arteriosclerotic heart disease characterized by a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; requires continuous medication, warrants a 10 percent rating.  Arteriosclerotic heart disease characterized by a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, warrants a 30 percent rating.  Arteriosclerotic heart disease characterized by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, warrants a 60 percent rating.  Arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, warrants a 100 percent rating.

Complaints of chest pains, shortness of breath and nausea were noted in a November 2001 private hospitalization summary.  Physical examination noted that his heart sounds were strong, that his rhythm was regular and that there was no murmur or gallop.  An EKG revealed sinus rhythm with occasional premature ventricular contractions.  A myocardial infarction was ruled-out.

In January 2003, the Veteran underwent cardiac catheterization at a private hospital.  The Veteran described exertional chest pain and shortness of breath but no nausea or vomiting.  Coronary bypass surgery was recommended; the Veteran refused to undergo surgery.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected CAD for the period from January 12, 1998, to February 22, 2006.  The competent and credible evidence of record for this period does not show that the Veteran's workload is greater than 3 METs, but less than 5 METs, nor is there evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Further, although the Veteran underwent cardiac catheterization in January 2003, the evidence of record does not show that the Veteran suffered more than one episode of acute congestive heart failure during any given year during this time period.  As such, a rating in excess of 30 percent for CAD is not warranted for the period from January 12, 1998, to February 22, 2006.

A private hospital record from February 22, 2006, indicates that the Veteran had a negative ECG.  Imaging revealed normal right and left ventricular size and a moderately sized high-grade inferior wall perfusion defect.  Left ventricular ejection fraction was 36 percent.  The results of a myocardial perfusion study (MPI) were consistent with a region of myocardial scarring and adjacent regions of myocardium at ischemic risk.

A September 2008 private discharge summary reflected the Veteran's reports of chest pain and elevated blood pressure.  A workup performed at another hospital was negative for cardiac enzymes and an EKG was consistent with a prior inferior infarct but noted no acute ischemic changes.  He was treated for unstable angina and a myocardial infarction was ruled-out.  His condition was noted to be stable at discharge.

The Veteran was noted to have refused cardiac catheterization in a September 2008 private treatment note.

The Board finds that the Veteran is not entitled to a rating in excess of 60 percent for his service-connected CAD for the period from February 22, 2006, to July 9, 2009.  The competent and credible evidence of record for this period does not show that the Veteran's workload is less than 3 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Indeed, the lowest ejection fraction finding for this period is 36 percent.  Further, as just reviewed, the evidence of record does not show that the Veteran suffered chronic congestive heart failure during this time period.  As such, a rating in excess of 60 percent for CAD is not warranted for the period from February 22, 2006, to July 9, 2009.

On July 9, 2009, the Veteran underwent coronary artery bypass grafting.  Consequently, he was granted a scheduler 100 percent disability rating for CAD effective from July 9, 2009, to November 1, 2009; as this is the maximum scheduler disability rating available for CAD, this time period will not be discussed.

A private cardiology follow-up record from June 2010 reflects left ventricle ejection fraction of 35 percent.  The note reflects that the Veteran denied experiencing nausea or vomiting.

The Board finds that the Veteran is not entitled to a rating in excess of 60 percent for his service-connected CAD for the period from November 1, 2009, to August 6, 2010.  The competent and credible evidence of record for this period again does not show that the Veteran's workload is less than 3 METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  As was just noted, the lowest ejection fraction finding for this period is 35 percent.  Further, as just reviewed, the evidence of record does not show that the Veteran suffered chronic congestive heart failure during this time period.  As such, a rating in excess of 60 percent for CAD is not warranted for the period from November 1, 2009, to August 6, 2010.

On August 6, 2010, the Veteran was hospitalized for an exacerbation of congestive heart failure.  Consequently, he was granted a scheduler 100 percent disability rating for CAD effective from August 6, 2010 .  As this is the maximum scheduler disability rating available for CAD, this time period will not be discussed.

The Board appreciates the Veteran's assertions that his heart disability is more severely disabling than the currently awarded disability ratings reflect.  The evidence of record, however, does not support these contentions, nor is the Veteran competent to state the current severity of his heart disability.  Indeed, he is competent to describe his symptoms, but he is not competent to determine his workload in METs, nor has he submitted evidence from his private treating professionals showing evidence to support a higher rating.  As reviewed above, the private and VA treatment records support the staged ratings currently assigned.

The Board recognizes that the Veteran has undergone multiple heart-related surgical procedures.  The Board has considered the clinical evidence and lay statements, but finds no evidence to support the assignment of higher ratings under Diagnostic Code 7005.

The Board has also considered the chest scars from the Veteran's heart surgery, but based on the findings that they are not painful, unstable, or greater than 39 square centimeters, no separate compensable rating for these scars are warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.  

	D.  Increased Rating for Diabetes

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used. 

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating. 

Diabetes mellitus that is manageable by restricted diet only is assigned a 10 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In a July 2004 decision, the RO granted service connection for diabetes mellitus, effective July 28, 2000.  Later, in September 2011 upon Nehmer review, an earlier effective date for the grant of service connection for diabetes mellitus was granted, effective March 31, 1997.  The Veteran has appealed the assigned disability rating from the initial grant of service connection.

Prison treatment records from October 2004 reflect that the Veteran was on a diabetic diet and had been prescribed insulin.  Additional records from September 2008 show that the Veteran was prescribed two doses of insulin per day.

On VA compensation and pension examination in September 2009, the examiner noted that the Veteran took 60 units of insulin ever morning and 40 units every evening; further, complications of diabetes required hospitalization less than once per year.  The frequency of visits to a diabetic care provider required by episodes of hypoglycemia or ketoacidosis were monthly or less often.  The examiner opined that the Veteran was required to follow a special diet; however, he was not restricted in his ability to perform strenuous activities due to diabetes.

In a November 2010 addendum, the VA examiner noted that the Veteran was prescribed 100 units of insulin every morning, 60 units at suppertime, and 40 units at bedtime.  He also took one 10 mg tablet of Glipizide daily.  The examiner found no documented episodes of ketoacidosis or hypoglycemia in the prior two years.  The examiner also found that the Veteran's activities were not restricted due to diabetes; activities were limited due to pain secondary to peripheral neuropathy.

Critically, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  These criteria are conjunctive; all three elements must be met.  See supra Melson v. Derwinski, 1 Vet. App. 334 (June 1991).

The evidence of record indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus and that he has been prescribed insulin.  Thus, two out of the three requirements for a higher disability evaluation are met.  In evaluating the evidence, the Board notes that regulation of activities is defined as "avoidance of strenuous occupational and recreational activities".  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The weight of the evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.  

The Veteran has asserted that his diabetes requires him to be in a wheelchair; thus, his diabetes restricts his activities.  However, a private treatment record from September 2009 reflects a medical opinion that the Veteran used a wheelchair due to a balance disorder because of his hearing.  Another medical treatment note from September 2009 reflects that the Veteran was no longer able to walk 20 feet with his cane due to dyspnea and leg weakness-not diabetes.  While being in a wheelchair undoubtedly restricts the Veteran's activities, the medical evidence suggests that the Veteran is in a wheelchair for disabilities other than his service-connected diabetes.

In this regard, the Board finds the September 2009 VA examination report and November 2010 addendum persuasive.  The VA examiner specifically opined that the Veteran's activities were not restricted due to his diabetes.  The examiner reviewed all of the available records, performed a thorough examination, and commented on all of the test results.  The examiner also included information regarding the Veteran's outside activities.  For these reasons, the Board finds the September 2009 VA examination report and November 2010 addendum report to be the most persuasive evidence of record.

The Board therefore finds that no basis exists for the assignment of a scheduler rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.

A discussion of the other compensable disabilities associated with the Veteran's diabetes follows.

	E.  Increased Rating for Erectile Dysfunction, Associated with Diabetes

In regard to the claim for a compensable rating for erectile dysfunction, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

As such, the Veteran's erectile dysfunction can be rated pursuant to Diagnostic Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

In a February 2010 decision, the RO granted service connection erectile dysfunction and assigned a noncompensable disability rating, effective September 17, 2009.  The Veteran appealed the disability rating assigned.

On VA genitourinary compensation and pension examination in September 2009, the Veteran said that he experienced complete erectile dysfunction.  The examiner noted that vaginal penetration was not possible.  The Veteran received no treatment for the disorder.  

On VA compensation and pension examination in September 2010, erectile dysfunction was noted.  In a November 2011 addendum, the examiner noted that the Veteran's scrotum, testis, and penis were all within normal limits and unremarkable.

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he has not had a penile deformity at any time pertinent to the current appeal.  While the medical records as reviewed above clearly indicate that the Veteran is not able to achieve vaginal penetration, none of the medical evidence indicates that the Veteran's penis is actually deformed.  Additionally, although the Veteran has indicated that he cannot get an erection, he has never claimed that he has an actual penile deformity in addition to the erectile dysfunction.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.

(Parenthetically, the Board notes that the Veteran currently receives special monthly compensation for loss of use of a creative organ.  This decision in no way impacts that award.)

	F.  Increased Rating for PVD of the Right and Left Lower Extremities, Associated with Diabetes

The Veteran's peripheral vascular disease is rated as arteriosclerosis obliterans.  38 C.F.R. § 4.104, Diagnostic Code 7117.  A 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7117, Note 1.  

In a February 2010 decision, the RO granted service connection for PVD of both lower extremities and assigned each extremity a 20 percent disability rating, effective September 17, 2009.  The Veteran appealed the disability rating assigned.

On VA compensation and pension examination for the arteries and veins in September 2009, the Veteran claimed a history of cold feet and leg swelling.  He said that his feet had been discolored for about five years.  He said that his ability to walk had been limited by his heart.  The examiner indicated that the Veteran took Plavix.  The examiner indicated that the Veteran's leg pain at rest was due to neuropathy.  A history of ulceration on the right great toe was noted, but the examiner indicated that no ulceration was currently present.  The examiner further observed edema, coldness, absent hair, and dystrophic nails of the lower extremities bilaterally.  Dorsalis pedis pulse and posterior tibial pulse of both lower extremities were absent.  The examiner remarked that the examination was performed at the Deerfield Correctional facility, and they did not have Doppler to check the ankle/brachial index.

The Veteran underwent another VA compensation and pension examination in September 2010.  The Veteran reported that he was only able to walk a few steps due to pain in his legs and poor balance.  He was unable to separate his symptoms of PVD form his symptoms of peripheral neuropathy.  The examiner opined that the Veteran was unable to walk more than a few steps because of symptoms related to neuropathy with walking, not because of claudication.  No ulceration was observed.  The examiner found edema and coldness of both lower extremities.  Both lower extremities had thin shiny skin, absent hair, and dystrophic nails.  Dorsalis pedis and posterior tibial pulses were absent.  The examiner remarked that the examination was performed at the Coffeewood Correctional Facility, and they did not have Doppler to check the ankle/brachial index.  

The Board finds that the Veteran is not entitled to disability ratings in excess of 20 percent throughout the period of appeal for his PVD of the right and left lower extremities.  While the Veteran clearly experiences pain in his lower extremities, both the September 2009 and September 2010 attributed his leg pain to neuropathy-not claudication.  As will be discussed below, separate disability ratings are in effect for neuropathy.  The pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14. Disabilities may be rated separately without violating the prohibition against pyramiding unless they constitute the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As compensation has been awarded for the Veteran's leg pain as a symptom of neuropathy, an additional award of compensation for the same symptom as a symptom of PVD would violate the prohibition against pyramiding.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

Although trophic changes were noted by both VA examiners, claudication was not found.  As claudication was not found, ratings in excess of 20 percent for PVD of each lower extremity are not warranted.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). However, as the Veteran's symptomatology of vascular disease encompasses the criteria under Diagnostic Code 7114, as discussed above, the Board concludes that Diagnostic Code 7114 is the appropriate code under which to rate the disabilities.  See 38 C.F.R. § 4.104, Diagnostic Code 7114 (2013).

	G.  Increased Ratings and Earlier Effective Dates for Ratings for Peripheral Neuropathy of All Four Extremities

The neurological disability of the lower extremities have been rated by the RO under Diagnostic Code 8721, which covers neuralgia of the external popliteal nerve (common peroneal), and Diagnostic Code 8520, which covers paralysis of the sciatic nerve.  However, as will be discussed below, the medical evidence of record only indicates involvement of the peroneal nerve and other unspecified nerves of the lower extremities.  As such, the Board finds that the Diagnostic Code most appropriate for rating the peripheral neuropathy of the Veteran's lower extremities is Diagnostic Code 8721, as that is the code that pertains specifically to the peroneal nerve.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8721, which covers neuralgia of the external popliteal nerve (common peroneal), mild, moderate and severe incomplete paralysis warrants 10, 20, and 30 percent ratings, respectively.  A 40 percent rating is warranted for complete paralysis of the external popliteal nerve, with foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.

The neurological disability of the upper extremities have been assigned under Diagnostic Code 8715, for neuralgia of the median nerve.  Under Diagnostic Code 8715, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation for either the minor or major hand, moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor hand and a 30 percent evaluation for the major hand, and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor hand and a 50 percent evaluation for the major hand.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrants a 60 percent evaluation for the minor hand and a 70 percent evaluation for the major hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In a July 2004 decision, the RO granted service connection for diabetic neuropathy (claimed as peripheral neuropathy), effective July 28, 2000 (at that time, the effective date of service connection for diabetes mellitus).  The RO found that the Veteran's diabetic neuropathy was a noncompensable complication of his service connected diabetes mellitus, and so separate disability ratings for diabetic neuropathy were not established.  Later, in September 2011 upon Nehmer review, an earlier effective date for the grant of service connection for diabetes mellitus with diabetic neuropathy was granted, effective March 31, 1997.

In a February 2010 RO decision, separate compensable disability ratings of 20 percent for each lower extremity and 10 percent for each upper extremity for peripheral neuropathy were granted, effective March 24, 2009.  Subsequently, in November 2011, the RO granted disability ratings of 40 percent for each lower extremity for peripheral neuropathy, effective March 24, 2009.  The Veteran has appealed the assigned disability ratings.

A private hospital record from November 2001 contains a diagnosis of diabetic neuropathy.  The note reflects that the Veteran's skin was warm and dry with a normal color.  No edema or phlebitis was found.  No further findings relative to neuropathy were noted.

In February 2004, the Veteran told the RO that his movements were regulated because of peripheral neuropathy.

For the period prior to March 24, 2009, the Board finds that a separate, 10 percent disability rating for peripheral neuropathy of each extremity is warranted.  The Board acknowledges that the medical evidence relating to peripheral neuropathy of all four extremities prior to March 24, 2009 is spotty; however, it is clear that the Veteran had a medical diagnosis of "diabetic neuropathy" of unspecified extremities.  Further, the Veteran has been consistent in reporting the he has experienced intermittent numbness and tingling of his hands and feet during this period.  Resolving all doubt in favor of the Veteran, his competent lay statements are sufficient to establish the presence of a mild neurological impairment of the upper and lower limbs separate and apart from his underlying diabetes.  As such, an increased, 10 percent evaluation is warranted for each upper and lower extremity prior to March 24, 2009.  A rating in excess of 10 percent is not warranted for diabetic neuropathy of any of the Veteran's extremities prior to March 24, 2009, as no motor impairment of any of the extremities was found prior to that time.  Similarly, the Veteran's statements and the medical records as they pertain to diabetic neuropathy prior to March 24, 2009, do not suggest that the diabetic neuropathy was consistently more than mild for that period.  As such, a 10 percent disability rating, but no higher, is warranted for diabetic neuropathy of each extremity prior to March 24, 2009.

Turning to the period from March 24, 2009, on VA compensation and pension examination in September 2009, the Veteran reported burning sensations in his right foot for years and symptoms in his bilateral feet and hands starting in the mid 1990s.  He reported burning, tingling, pain, and impaired coordination in his lower extremities, and tingling and numbness in his bilateral fingertips.  Neurological testing of the lower extremities reflects decreased position sense and absent sensation to light touch.  Neurological testing of the upper extremities revealed decreased sensation to vibration and light touch; position sense was normal.  The examiner mentioned that the nerves affected were the peroneal nerve in the lower right extremity and superficial unnamed nerves in the left lower and upper extremities.  No muscle atrophy, tremors, tics, or other abnormal movements were observed.  The diagnosis given was peripheral neuropathy of the bilateral upper and lower extremities.  Paralysis and neuritis were absent; neuralgia was present.

A private nephrology report from May 2010 reflects that the Veteran had no sensation in his lower extremities to about his mid-thigh.  In June 2010, a private cardiologist noted that the Veteran had severe lower extremity neuropathy.

On VA compensation and pension examination in September 2010, the Veteran said that pain and numbness affected his balance.  He stated that burning, pain, and numbness made it impossible for him to walk.  He also described numbness, tingling, and burning in his hands.  The examiner found that the Veteran's upper extremities had decreased sensation to vibration, slight decreased sensation to pinprick, and slight decreased sensation to light touch.  Position sense of the upper extremities was normal.  Sensation of the lower extremities was absent to pain, position, and light touch.  No muscle atrophy was found.  The examiner remarked that paralysis and neuritis were absent while neuralgia was present.

The Board finds that from March 24, 2009, a disability rating in excess of 10 percent is not warranted for diabetic neuropathy of either upper extremity.  In this regard, the evidence of record does not show the Veteran's symptoms more closely resemble moderate neuralgia or moderate incomplete paralysis of the median nerve for either upper extremity.  Specifically, neither the lay nor the medical evidence shows any motor dysfunction; loss of strength or dexterity; or paralysis, incomplete or complete; only neuralgia is shown, bilaterally.  At worse, during the VA examinations, the Veteran's right and left upper extremity neurological disabilities were described as involving pins and needles and pain, with the presence of neuralgia.  As such, a rating in excess of 10 percent is not warranted for either upper extremity from March 24, 2009.

Concerning the lower extremities, the Board finds that from March 24, 2009, a disability rating in excess of 40 percent is not warranted for diabetic neuropathy of either lower extremity.  In this regard, the Board notes that a 40 percent rating is the maximum scheduler disability rating available under Diagnostic code 8721, for neuralgia of the external popliteal nerve (common peroneal).  As medical neurological testing has only shown specific involvement of the peroneal nerve, evaluation under other diagnostic codes pertaining to other nerves would not be appropriate.  See Butts, supra.

Concerning the Veteran's claims for earlier effective dates for increased ratings for his peripheral neuropathy, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  As discussed above, the present claims for increased ratings for diabetic neuropathy of all four extremities stem from the grant of service connection for the underlying diabetes mellitus, effective from March 31, 1997.  Within this decision, the Board is granting increased ratings of 10 percent for each extremity, effective from the date of service connection.  However, the analysis above clarifies that a rating in excess of 10 percent is not warranted for diabetic neuropathy of either upper extremity at any time since March 31, 1997, and a rating in excess of 40 percent is not warranted for diabetic neuropathy of either lower extremity prior to March 24, 2009.  As such, the assignment of the effective dates of March 31, 1997 for a 10 percent disability rating for diabetic neuropathy of each upper and lower extremity, and March 24, 2009 for a 40 percent disability rating for diabetic neuropathy of each lower extremity, have been properly assigned in accordance with 38 C.F.R. § 3.400.

The Board again notes that in various statements the Veteran has claimed entitlement to an effective date prior to March 31, 1997, for service connection for diabetic neuropathy.  That particular claim has yet to be adjudicated by the agency of original jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  The Board has referred that issue to the AOJ for initial adjudication.  

	H.  Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-scheduler disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's PTSD, CAD, diabetes mellitus, erectile dysfunction, PVD, or peripheral neuropathy are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1) (2013).
	
The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is therefore adequate, and no extra-scheduler referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-scheduler regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available scheduler ratings for the PTSD, CAD, diabetes mellitus, erectile dysfunction, PVD, and peripheral neuropathy.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each of these disabilities.  As discussed above, the rating criteria for PTSD account for the Veteran's irritability, interpersonal problems as well as economic inadaptability.  The rating criteria for CAD account for the Veteran's chest pain and coronary heart failure.  The rating criteria for diabetes account for the Veteran's reliance of insulin and a regulated diet.  The rating criteria for erectile dysfunction consider the Veteran's loss of erectile power.  The PVD and neuropathy criteria consider the Veteran's pain.  As such, it cannot be said that the available scheduler ratings for these disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-scheduler evaluation for the Veteran's service-connected PTSD, CAD, diabetes mellitus, erectile dysfunction, PVD, and peripheral neuropathy, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD is denied.

Entitlement to an effective date earlier than March 31, 1997, for the grant of service connection for CAD is denied.

Entitlement to a disability rating in excess of 30 percent prior to February 22, 2006; 60 percent from February 22, 2006 to July 9, 2009; and 60 percent from November 1, 2009 to August 6, 2010; for CAD is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to a compensable disability rating for erectile dysfunction, associated with diabetes is denied.

Entitlement to a disability rating in excess of 20 percent for PVD, right lower extremity, associated with diabetes is denied.

Entitlement to a disability rating in excess of 20 percent for PVD, left lower extremity, associated with diabetes is denied.

Entitlement to a disability rating of 10 percent for peripheral neuropathy, right upper extremity, associated with diabetes is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an effective date of March 31, 1997, for a 10 percent disability rating for peripheral neuropathy, right upper extremity, associated with diabetes, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a disability rating of 10 percent for peripheral neuropathy, left upper extremity, associated with diabetes is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an effective date of March 31, 1997, for a 10 percent disability rating for peripheral neuropathy, left upper extremity, associated with diabetes, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a disability rating of 10 percent for peripheral neuropathy, right lower extremity, associated with diabetes, prior to March 24, 2009, and of 40 percent thereafter, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than March 24, 2009, for a 40 percent disability rating for peripheral neuropathy, right lower extremity, associated with diabetes is denied.

Entitlement to a disability rating of 10 percent for peripheral neuropathy, left lower extremity, associated with diabetes, prior to March 24, 2009, and of 40 percent thereafter, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than March 24, 2009, for a 40 percent disability rating for peripheral neuropathy, left lower extremity, associated with diabetes is denied.


REMAND

The Veteran has stated that he has been unemployable ever since he suffered a heart attack in 1995.  As discussed above, service connection for CAD has been in effect since March 31, 1997.  The assigned scheduler disability rating for CAD since March 31, 1997, has been considered within this decision.  However, given the Veteran's statements regarding his unemployability since 1995, the Board finds the claim for a TDIU is essentially a component of the claim for a higher rating for CAD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Board further recognizes that the Veteran has been in receipt of a scheduler 100 percent disability rating from March 24, 2009 through the present.  However, the Court has held that the receipt of a 100 percent scheduler disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  As such, the issue of entitlement to a TDIU should be considered from March 31, 1997 through the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo examination, by an appropriate health care provider.  All appropriate tests and studies should be accomplished, and all findings should be reported in detail.

The physician should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or in concert, have render him unable to obtain or retain substantially gainful employment at any time since March 31, 1997.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  The RO/AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


